UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2153


MICHAEL GODBEY,

                  Plaintiff - Appellant,

          v.

IREDELL MEMORIAL HOSPITAL, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:12-cv-00004-RLV-DSC)


Submitted:   May 23, 2014                   Decided:   July 25, 2014


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert M. Elliot, ELLIOT MORGAN PARSONAGE, PLLC, Winston-Salem,
North Carolina; Mary C. Vargas, Michael S. Stein, STEIN &
VARGAS, LLP, Frederick, Maryland; Marc P. Charmatz, Caroline E.
Jackson, NATIONAL ASSOCIATION OF THE DEAF LAW AND ADVOCACY
CENTER, Silver Spring, Maryland, for Appellant. Deborah Whittle
Durban, Columbia, South Carolina, Donald R. Pocock, NELSON
MULLINS RILEY & SCARBOROUGH, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In the present appeal, Michael Godbey (Godbey), a male in

his    mid-30s      who   has    been         deaf     since    birth,          challenges     the

district court’s grant of summary judgment in favor of Iredell

Memorial Hospital, Inc. (Iredell) with respect to his claim for

money damages under section 504 of the Rehabilitation Act of

1973    (the    Act),     29    U.S.C.         § 794(a).         According          to    Godbey,

Iredell violated section 504 of the Act by failing to ensure

effective communication between himself and Iredell staff while

a   patient    at    Iredell        on    six    occasions           in    2010    and    on   one

occasion in 2011.

       Section      504   of    the       Act    provides        that       “[n]o       otherwise

qualified      individual       with      a     disability       in       the    United    States

. . . shall,        solely     by    reason       of    her     or    his       disability,     be

excluded from the participation in, be denied the benefits of,

or be subjected to discrimination under any program or activity

receiving      Federal       financial         assistance        . . . .”           29    U.S.C.

§ 794(a).      In granting summary judgment in favor of Iredell, the

district court held that, although “a genuine issue of fact has

been presented as to multiple instances of [Iredell’s] failure

to communicate effectively with [Godbey][,]” Godbey failed to

create a genuine issue of material fact that such failure was

caused   by    Iredell       being       deliberately          indifferent         to    Godbey’s

need to effectively communicate with Iredell staff about his

                                              - 2 -
medical   condition   and   medical   treatment.   Godbey   v.    Iredell

Mem’l Hosp., No. 5:12-cv-00004-RLV-DSC, 2013 WL 4494708, at *7

(W.D.N.C. Aug. 19, 2013).        We affirm on the reasoning of the

district court.   Id., at *1-8.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                  - 3 -